Order unanimously modified so as to grant the motion to the extent of striking from the demand for arbitration that part of the prayer for relief which sought damages for breach of contract and the application for “judgment declaring the rights and legal relations of the parties with respect to their obligations pursuant to the partnership agreement”. Such relief is either unrelated to or is broader than the issues submitted to the arbitrator for determination and award. As so modified, the order is affirmed. Settle order on notice. Concur — Botein, J. P., Rabin, Cox and Bergan, JJ.